THOMAS, Circuit Judge,
concurring in part and dissenting in part:
The Arizona Supreme Court unconstitutionally excluded mitigating evidence from its consideration because the evidence was not causally related to the crimes. As a result, Poyson was deprived of his right to an individualized capital sentencing determination under the Eighth and Fourteenth Amendments. Penry v. Lynaugh (Penry I), 492 U.S. 302, 317, 109 S.Ct. 2934, 106 L.Ed.2d 256 (1989), abrogated on other grounds by Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002); Eddings v. Oklahoma, 455 U.S. 104, 110-12, 102 S.Ct. 869, 71 L.Ed.2d 1 (1982); Lockett v. Ohio, 438 U.S. 586, 604-05, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978). Because the majority’s contrary conclusion cannot be reconciled with controlling Supreme Court precedent, I respectfully dissent.
I
“[I]n capital cases the fundamental respect for humanity underlying the Eighth Amendment ... requires consideration of the character and record of the individual offender and the circumstances of the particular offense as a constitutionally indispensable part of the process of inflicting the penalty of death.” Lockett, 438 U.S. at 604, 98 S.Ct. 2954 (alteration in original) (quoting Woodson v. North Carolina, 428 U.S. 280, 304, 96 S.Ct. 2978, 49 L.Ed.2d 944 (1976)). Accordingly, the Supreme Court has held since 1978 that a defendant facing a capital sentence must have the opportunity to present all relevant evidence in mitigation. See id. at 604-05, 98 S.Ct. 2954. Merely admitting the evidence at the penalty phase does not satisfy the constitutional mandate. Rather, to ensure that a sentence of death reflects “a reasoned moral response to a defendant’s background, character, and crime,” Penry I, 492 U.S. at 328, 109 S.Ct. 2934 (emphasis in original) (quoting Franklin v. Lynaugh, 487 U.S. 164, 184, 108 S.Ct. 2320, 101 L.Ed.2d 155 (1988) (O’Connor, J., concurring in the judgment)), the procedure for evaluating mitigating evidence must ensure that the sentencer is “able to consider and give effect to that evidence in imposing sentence,” id. at 319, 109 S.Ct. 2934 (emphasis added) (citing Hitchcock v. Dugger, 481 U.S. 393, 107 S.Ct. 1821, 95 L.Ed.2d 347 (1987)); see also Eddings, 455 U.S. at 113-14, 102 S.Ct. 869. A sentencer “give[s] effect to” mitigating evidence by weighing all such admissible evidence against any aggravating circumstances proven by the state. See, e.g., Eddings, 455 U.S. at 114-15, 102 S.Ct. 869; Towery v. Ryan, 673 F.3d 933, 944-45 (9th Cir.2012). Only by viewing all sentencing evidence in context can a court render the individualized determination of moral culpability that the Constitution requires. See Lambright v. Schriro, 490 F.3d 1103, 1115 (9th Cir.2007) (per curiam).
A court violates the constitutional command by categorically screening out certain mitigating evidence as a matter of law, before it may be weighed in combination with all other relevant sentencing evidence. Tennard v. Dretke, 542 U.S. 274, 284-86, 124 S.Ct. 2562, 159 L.Ed.2d 384 (2004); Eddings, 455 U.S. at 113-14, 102 S.Ct. 869 (holding that the sentencer may not “refuse to consider, as a matter of law, any relevant mitigating evidence”) (emphasis in original). Relevance is the only prerequisite to full consideration of mitigating evidence. See Tennard, 542 U.S. at 284-85, 124 S.Ct. 2562. While the state court may assign a relative weight to each item of admissible mitigating evidence, Towery, *1105673 F.3d at 944, it cannot impose any additional criteria, such as a causal nexus requirement, to screen such evidence from the sentencer’s ultimate view of the defendant.
At the time it decided this case, the Arizona Supreme Court applied a causal nexus test similar to the one the U.S. Supreme Court held unconstitutional in Tennard. See, e.g., State v. Sansing, 206 Ariz. 232, 77 P.3d 30, 37 (2003) (“Mere evidence of drug ingestion or intoxication, however, is insufficient to establish statutory mitigation. The defendant, must also prove a causal nexus between his drug use and the offense.”) (footnote omitted); State v. Cañez, 202 Ariz. 133, 42 P.3d 564, 594 (2002) (en banc) (citation omitted) (“[A] causal nexus between the intoxication and the offense is required to establish non-statutory impairment mitigation”); State v. Kayer, 194 Ariz. 423, 984 P.2d 31, 45 (1999) (en banc) (“A defendant must show a causal link between the alcohol abuse, substance abuse, or mental illness and the crime itself’ for such evidence to be considered a mitigating factor); State v. Clabourne, 194 Ariz. 379, 983 P.2d 748, 756 (1999) (en banc) (defendant’s difficult childhood not a mitigating factor because “he has failed to link his family background to his murderous conduct or to otherwise show how it affected his behavior”); State v. Djerf, 191 Ariz. 583, 959 P.2d 1274, 1289 (1998) (en banc) (defendant’s experience of childhood abuse cannot be considered as a mitigating factor unless there is a causal connection between the abuse and the crime); State v. Jones, 188 Ariz. 388, 937 P.2d 310, 322 (1997) (defendant did not establish impaired capacity as either a statutory or non-statutory 'mitigating factor because “no testimony establishes, either because of his use of drugs or because he was coming down off of the drugs, that defendant could not appreciate the wrongfulness of his conduct or conform his conduct to the law”); State v. Wallace, 160 Ariz. 424, 773 P.2d 983, 986 (1989) (en banc) (“A difficult family background, in and of itself, is not a mitigating circumstance.”).
Arizona’s causal nexus test not only violated Eddings, but a long line of Supreme Court cases holding that all relevant mitigating evidence must be considered in capital sentencing. These cases establish that evidence of a defendant’s background and character, including childhood trauma or mental health problems, is relevant in mitigation even if it does nothing to explain why the defendant committed the crime of conviction. See Penry I, 492 U.S. at 322-23, 109 S.Ct. 2934; Lockett, 438 U.S. at 604, 98 S.Ct. 2954. See also Lambright, 490 F.3d at 1115. Such evidence may reasonably diminish the defendant’s moral culpability, see Penry I, 492 U.S. at 322-23, 109 S.Ct. 2934, and “might cause a sentencer to determine that a life sentence, rather than death at the hands of the state, is the appropriate punishment for the particular defendant,” Lambright, 490 F.3d at 1115. Placing such evidence beyond the sentencer’s effective reach is “simply unacceptable in any capital proceeding,” id. (citing Lockett, 438 U.S. at 605, 98 S.Ct. 2954), because it deprives the sentencer of the complete, multifaceted rendering of the defendant that must be the basis for capital sentencing.
Arizona’s unconstitutional causal nexus test remained in force until Tennard, and it was in use when the Arizona Supreme Court considered Poyson’s appeal.
II
In reviewing pre-Tennard, Arizona capital cases, we do not presume that the Arizona Supreme Court unconstitutionally refused to consider relevant mitigating evidence in its re-weighing of aggravating and mitigating factors. Rather, we examine the record to determine whether the *1106Arizona Supreme Court applied an unconstitutional causal nexus test to screen mitigating evidence from consideration in a particular case. In Schad v. Ryan, we affirmed the denial of habeas relief when the record contained “no indication that the state courts applied a nexus test, either as a method of assessing the weight of the mitigating evidence, or as an unconstitutional screening mechanism.... ” 671 F.3d 708, 724 (9th Cir.2011) (per curiam). In doing so, Schad was consistent with the Supreme Court’s instruction that “[f]ederal courts are not free to presume that a state court did not comply with constitutional dictates on the basis of nothing more than a lack of citation.” Bell v. Cone, 543 U.S. 447, 455, 125 S.Ct. 847, 160 L.Ed.2d 881 (2005) (citations omitted).
Similarly, in Towery, we rejected the defendant’s claim that the Arizona Supreme Court unconstitutionally screened mitigating evidence that lacked a causal nexus to the crime. 673 F.3d at 944. We stressed that the state supreme court had articulated the proper standard for considering mitigating evidence. See id. In independently reviewing Towery’s mitigating evidence, the state court recognized that, “[hjaving considered family background during the penalty phase, the sentencer must give the evidence such weight that the sentence reflects a ‘reasoned moral response’ to the evidence.” Id. (alteration in original) (quoting State v. Towery (Towery I), 186 Ariz.168, 920 P.2d 290, 311 (1996)). In light of the whole record, this statement demonstrated the Arizona Supreme Court’s awareness that it must weigh all relevant mitigating evidence against the aggravating circumstances, even if it ultimately assigned relatively little weight to that mitigating evidence which lacked a strong causal link to the crime. See id. at 944-45.
In contrast, in Styers v. Schriro, 547 F.3d 1026 (9th Cir.2008), we looked beyond the Arizona Supreme Court’s characterization of its own reasoning where the form of its analysis evidenced unconstitutional screening. See id. at 1035 (“In conducting its independent review of the propriety of Styers’ death sentence, the Arizona Supreme Court stated that it had ‘considered all of the proffered mitigation’ ... However, its analysis prior to this statement indicates otherwise.”) (internal citation omitted). In that case, the state court recognized that Styers’ evidence of post-traumatic stress disorder “could ... in an appropriate case, constitute mitigation.” Id. (quoting State v. Styers, 177 Ariz. 104, 865 P.2d 765, 777 (1993)). But it ultimately rejected Styers’ evidence for lack of a causal nexus to the crime, noting that “two doctors who examined defendant could not connect defendant’s condition to his behavior at the time of the conspiracy and the murder.” Id. (quoting State v. Styers, 865 P.2d at 777). Though the state court claimed that it “considered” all mitigating evidence, its analysis showed that it impermissibly screened Styers’ mitigating mental health evidence solely because it lacked a causal nexus to the crime. Declining to elevate form over substance, we granted the writ upon concluding that “the Arizona Supreme court appears to have imposed a test directly contrary to the constitutional requirement that all relevant mitigating evidence be considered by the sentencing body.” Id. (emphasis added) (citing Smith v. Texas, 543 U.S. 37, 45, 125 S.Ct. 400, 160 L.Ed.2d 303 (2004)).
Recently, in Lopez v. Ryan, 630 F.3d 1198 (9th Cir.2011), we declined to presume from Arizona case law alone that “a tacit causation rule underpinned the state court’s decision” in the case at hand. Id. at 1203. Rather than “inferring] unconstitutional reasoning from judicial silence,” Lopez instructs that we should “look to *1107what the record actually says.” Id. at 1204.
The import of all these cases is that we should not presume any constitutional error from a silent record, nor should we accept without further examination a state court’s characterizations of its own reasoning. Rather, we should look to the substance of the record itself to determine whether the state court unconstitutionally excluded relevant mitigating evidence from consideration at sentencing.
The majority appears to treat the statement in Schad that relief should be denied “[ajbsent a clear indication in the,record that the state court applied the wrong standard” to create a new, more stringent test for determining whether a state court applied an unconstitutional causal nexus analysis. 671 F.3d at 724. The majority then applies this “test” to resolve purported ambiguities in the record in the state’s favor.
However, in stating that we should identify “a clear indication in the record” that the state court violated Tennard before granting habeas relief, the Schad panel was merely explaining Bell’s rule against presuming error from a silent record. No Supreme Court case imposes a “clear indication” test, nor does any case impose a rule that we must resolve ambiguities against the petitioner. To the contrary, as Justice O’Connor wrote in her Eddings concurrence, the qualitatively different nature of a death sentence requires reviewing courts “to remove any legitimate basis for finding ambiguity concerning the factors actually considered by the trial court.” 455 U.S. at 119, 102 S.Ct. 869 (O’Connor, J., concurring). In short, if there is any legitimate reason to believe that a court has excluded mitigating evidence from consideration, we should grant habeas relief so that a proper weighing of aggravating and mitigating factors can occur. The appropriate approach, taken in our more recent cases, is simply to evaluate “what the record actually says.” Lopez, 630 F.3d at 1204 (citing Schad v. Ryan, 606 F.3d 1022, 1046-47 (9th Cir.2010)).1
Ill
Unlike the majority, I do not find the Arizona Supreme Court’s opinion ambiguous in communicating its use of an unconstitutional causal nexus test to screen Poy-son’s mitigating evidence of mental health problems and childhood abuse.2 When we *1108examine “what the record actually says” in this case, the constitutional error is readily apparent.
Like the sentencing court, the Arizona Supreme Court accepted, as a factual matter, Poyson’s evidence of mental health problems. See State v. Poyson, 198 Ariz. 70, 7 P.3d 79, 90 (2000) (discussing expert testimony regarding Poyson’s antisocial personality disorder). However, it “accorded] this factor no mitigating weight” because it found “no indication in the record that ‘the disorder controlled [his] conduct or impaired his mental capacity to such a degree that leniency is required.’ ” Id. at 90-91 (alteration in original) (quoting State v. Brewer, 170 Ariz. 486, 826 P.2d 783, 802 (1992)). Though the court used the language of “weighing,” it plainly excluded the evidence of Poyson’s antisocial personality disorder from its final analysis of mitigating and aggravating circumstances, solely because it lacked a causal nexus to the crime. See id. at 91 (listing only Poyson’s “cooperation with law enforcement, age, potential for rehabilitation, and family support” as mitigating evidence in the case, and finding that evidence “not sufficiently substantial to call for leniency”).
The court’s discussion of Poyson’s abusive childhood more clearly reveals its use of a causal nexus screening analysis. The court summarily recounted Poyson’s evidence of physical, emotional, and sexual abuse as a child. See id. However, because Poyson “did not show that his traumatic childhood somehow rendered him unable to control his conduct,” the court found the evidence “without mitigating value.” Id. As a result, the Arizona Supreme Court omitted the evidence of Poyson’s abusive childhood from its final tally of mitigating circumstances. See id.
As in Styers, this analysis demonstrates that the Arizona Supreme Court, like the sentencing court below,3 screened Poyson’s evidence of childhood abuse and mental health 'problems from its final balancing of aggravating and mitigating factors because that evidence lacked a causal nexus to the crime. And like the panel that granted the writ in Styers, we are not bound to accept a state court’s characterization of its own analysis when its reasoning reveals a deprivation of constitutional rights in violation of clearly established law. This is particularly true when the result of the state court’s error is to deprive a human being of his life.
The Eighth and Fourteenth Amendments prohibit state courts from screening mitigating evidence from full consideration based on a lack of causal nexus to the crime of conviction. In reviewing Poyson’s sentence, however, the Arizona Supreme *1109Court applied a formula that automatically assigned a “weight” or “value” of zero to all mitigating evidence that lacked a causal nexus to the crime. Most significantly, this total devaluation of Poyson’s mitigating evidence occurred logically prior to the state court’s balancing of aggravating and mitigating circumstances. See State v. Poyson, 7 P.3d at 90-91. As such, the Arizona Supreme Court failed to “consider all relevant mitigating evidence and weigh it against the evidence of the aggravating circumstances, ” Eddings, 455 U.S. at 117, 102 S.Ct. 869 (emphasis added), which prevented Poyson from presenting the totality of his individualized circumstances to the court exercising authority to condemn him to death. The “consideration” of Poyson’s mitigating evidence was without meaning where the court discarded that evidence before the critical stage of its analysis— the final balancing of mitigating and aggravating circumstances that determined his sentence. To label the process “weighing” does not make it so; screening by any other name is still screening.
The Arizona Supreme Court did not consider mitigating evidence offered by Poy-son because it lacked a causal nexus to the crime. In doing so, it committed Eddings error. Remand is required.
I respectfully dissent, in part.

. Woodford v. Visciotti, 537 U.S. 19, 123 S.Ct. 357, 154 L.Ed.2d 279 (2002) (per curiam), is not to the contrary. There, the Supreme Court simply rejected our reading of the state court's opinion; it did not instruct us to deny habeas relief whenever the state court fails to provide a “clear indication” of constitutional error. See id. at 24, 123 S.Ct. 357. While acknowledging that certain language in the state court’s opinion could be read as misstating the Strickland standard, the Woodford Court faulted us for rejecting other, stronger evidence in the opinion indicating that the state court applied the correct standard. See id. If anything, Woodford supports a close reading of state court decisions on habeas review to determine whether they contravene or unreasonably apply federal law. See id. at 23-24, 123 S.Ct. 357. As Woodford itself demonstrates, this approach does not offend "the presumption that state courts know and follow the law.” Id. at 24, 123 S.Ct. 357 (citations omitted). Moreover, to the extent the majority finds the Arizona Supreme Court’s opinion in this case ambiguous on the causal nexus issue, Woodford is of little help, as it simply does not address the analysis of an ambiguous state court decision on habeas review. See id. at 23, 123 S.Ct. 357 (asserting that the state court opinion at issue "painstakingly describes the [correct] Strickland standard”).


. I agree with the majority that the Arizona Supreme Court did not violate Eddings in rejecting Poyson’s evidence of substance abuse as a mitigating factor, as it found that he failed to establish a significant history of substance abuse as a matter of fact.


. Though we review the Arizona Supreme Court’s opinion in this case, the sentencing court's analysis is relevant to the extent that the state supreme court generally adopted its reasoning. Without a doubt, the sentencing court’s discussion of Poyson's proffered mitigating evidence lends greater force to his Penny claim. For example, the sentencing court accepted that Poyson suffers from personality disorders, yet the sentencing judge concluded that this evidence did not "rise to the level of being a mitigating factor because I am unable to draw any connection whatsoever with such personality disorders and the commission of these offenses.” It is unclear what the sentencing judge meant in saying that Poyson’s personality disorders did not "rise to the level of being a mitigating factor.” To the extent that the court excluded the evidence on the ground that Poyson’s mental health problems were not sufficiently severe, it erred. Evidence of mental health problems is relevant in mitigation, and a defendant need not show that such problems rise to a specified level of severity to establish their relevance. See Tennard, 542 U.S. at 284-85, 124 S.Ct. 2562. What is clear from this statement is that the sentencing court rejected Poyson’s personality disorders as mitigating evidence because of the lack of causal connection between those disorders and the murders at issue.